Citation Nr: 9928421	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-05 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability with degenerative changes and a history 
of relaxed collateral ligaments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from May 1966 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in New 
York, New York.


REMAND

In regard to the veteran's right lower extremity, service 
connection is currently in effect for degenerative changes 
and ligamentous laxity of the right knee, evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5257 (1998).  He also has a service-connected "low 
back condition" due to his right knee disability.  The 
record reflects that the veteran also has right pes planus, 
arthralgia of the right ankle, a right thigh scar and spastic 
paraparesis of the right lower extremity that are not 
service-connected.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet.App. 259, 261-62 (1994).  

In regard to rating service-connected disability, the 
distinct manifestations for which separate ratings may be 
assigned must, of course, be service connected.  Thus, 
although on the January 1999 VA examination the veteran was 
noted to have a progressive neurological loss involving the 
right lower extremity, such is not an adjudicated service-
connected disability and can not be rated as such.  Although 
the veteran testified at his Board hearing that he loses 
sensation in his right leg and apparently he believes that 
such is a manifestation of his knee disability, he is not 
qualified, as a lay person, to establish such by his 
testimony.

The veteran has reported undergoing a neurological work-up 
while living in New York, and at the time of his Board 
hearing indicated that he had a future neurological 
appointment.  Those records could be helpful in dissociating 
any nonservice-connected lower extremity 
disability/manifestations from those of the service-connected 
disability.  Additionally, the January 1999 VA examiner 
specifically indicated that the veteran had "an undefined 
neurological problem involving his right lower extremity" 
and would need to undergo a neurological evaluation and/or 
have relevant neurological records reviewed by VA for 
definitive etiology of his right leg.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based on limitation of motion 
of the affected part, like degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  Where the 
limitation of motion of the specific joint or joints involved 
is noncompensable, under the applicable diagnostic codes, a 
rating of 10 percent is warranted where arthritis is shown by 
x-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  
Id.  Limitation of motion of the knee is contemplated in 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1998).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).  38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for assignment of ratings based on recurrent 
subluxation or lateral instability.  





Here, the Board also notes the potential applicability of 
VAOPGCPREC 23-97 (July 1, 1997).  In that opinion, General 
Counsel stated that when a knee disorder is rated under 
Diagnostic Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
From the record it is unclear if the RO considered the 
applicability of such opinion.

The Board further recognizes that the Court, in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), held that where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  It 
does not appear that the most recent report of VA examination 
adequately addresses those factors.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991).  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  Accordingly, this claim is 
returned to the RO for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Additionally, the RO should 
ensure that all relevant records of 
treatment and evaluation of the veteran's 
right knee disability, private or VA, are 
associated with the claims file, along 
with the records of the veteran's 
neurological work-up in New York and 
further neurological evaluation in 
Richmond, Virginia, in or around August 
1999.  



2.  The RO should schedule the veteran 
for VA neurological and orthopedic 
examinations of his right lower extremity 
to be performed, if at all possible, by 
board certified specialists.  The claims 
folder MUST be made available to and 
reviewed by each examiner.   Any 
indicated diagnostic studies should be 
conducted, an interpreted report of which 
should be associated with the claims 
file.

The neurological examiner is requested to 
identify any existing neurological 
symptoms and pathology affecting the 
right lower extremity and to state 
whether such is attributable to the 
veteran's service-connected right knee 
disability, the origin of which is shown 
in the service medical records.   

The orthopedic examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, in regard to the 
service connected right knee disability, 
specifically to include active and 
passive ranges of right knee motion, and 
comment on the functional limitations, if 
any, caused by the knee disability in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The examiner should 
review the service medical records to 
ascertain the etiology of the knee 
disorder.  The examiner is requested to 
specifically comment on whether any pain 
due to the service-connected knee 
disorder is visibly manifested on 
movement of the joint, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected right knee disability.

3.  The RO should undertake any 
additionally indicated development.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that such is adequate 
for appellate review.  The RO is advised 
that where the remand orders of the Board 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should re-adjudicate the veteran's 
claim of entitlement to an increased 
evaluation for his right knee disability, 
to include consideration of 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, 4.124a 
(1998); VAOPGCPREC 23-97 (July 1, 1997); 
and VAOPGCPREC 9-98 (August 14, 1998), as 
applicable.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


